Bussey, Justice
(dissenting) :
Not being convinced that we are warranted in holding that respondent’s wife was guilty of contributory gross recklessness and willfullness, as a matter of law, I most respectfully dissent.
In my view, the decisions relied on for reversal are all clearly distinguishable on the facts from the instant case. A *315case much more nearly in point factually is that of Thompson v. Southern Ry. Co., 208 S. C. 49, 37 S. E. (2d) 278, wherein a judgment for the plaintiff was affirmed. That case applied the firmly established rule that “a traveler approaching a railroad crossing has a right to presume that the defendants will obey the law and give the statutory signals upon approaching the crossing; that while the wrongful conduct of the defendant in this regard will not excuse the traveler from the exercise of slight care, yet in determining whether he did use such care, his conduct is to be judged in the light of such presumption.” To the same effect are the cases of Harrison v. Atlantic C. L. R. Co., 196 S. C. 259, 13 S. E. (2d) 137; Cook v. Atlantic C. L. R. Co., 196 S. C. 230, 13 S. E. (2d) 1; Langston v. Atlantic C. L. R. Co., 197 S. C. 469, 15 S. E. (2d) 758; and Norwood v. Atlantic C. L. R. Co., 203 S. C. 456, 27 S. E. (2d) 803.
When the conduct of respondent’s wife is judged in the light of the presumption to which she was entitled, I do not think it can be soundly held, as a matter of law, that she failed to exercise at least slight care. There is evidence to the contrary. She was driving at a lawful rate of speed, which rate of speed she reduced upon approaching the crossing. There was no failure on her part to look. When she got to a point where she effectively could, she looked first to her right to see if a train was approaching from that direction, and then to her left, at which time she could see the approaching train, though her view was still partially obstructed by vegetation. She then applied her brakes, but was unable to stop in time to avoid the collision. Under all the circumstances reflected by the record, and the applicable principles of law, I.think the trial judge correctly submitted the case to the jury.